DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communication filed on 09/10/2021; claim(s) 1- 20 is/are pending; claim(s) 1, 15, & 19 is/are independent claim(s).
This application is a continuation application of United States patent application number 15/841,734, filed on December 14, 2017, which claims under 35 U.S.C. § 119 priority and the benefit of Korean Patent Application No. 10-2017-0029747, filed on March 8, 2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1- 14 & 19- 20, “temperature management unit”=> this element is shown as item 100 in figs. 2-4 and described in paras. 0036, 0039, 0045, 0057.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 1- 4 & 6- 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2 & 4- 12 of U.S. Patent No. 11,119,517 (Parent Patent’517) in view of Jain et al. (US 20140163765 A1) as shown and elaborated below.

Instant Application: 17471378
U.S. Patent No. 11,119,517 (Parent Patent’517)
Remarks
1. An electronic device comprising:
Claim 1, A method of dynamic thermal management of an electronic device, the method comprising
The difference being a device claim vs method claim for the electronic device
at least one local temperature sensor configured to provide a local temperature measurement by measuring a local temperature of a local spot in the electronic device, 



the local spot corresponding to a hot spot adjacent to a heat source of the electronic device
providing a local temperature measurement by measuring a local temperature of a local spot in the electronic device using a temperature sensor on a semiconductor die in which a heat source of the electronic device is integrated,

 wherein the local spot corresponds to a hot spot adjacent to the heat source of the electronic device;
anticipated
a reference temperature sensor configured to provide a reference temperature measurement by measuring a reference temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot
providing a reference temperature measurement by measuring a reference temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot
Anticipated because the limitation of parent patent also needs something to measure the temperature here.
a temperature management unit configured to change a limit value of the reference
temperature measurement directly based on the local temperature measurement; and
changing a limit value of the reference temperature measurement directly based on the local temperature measurement
Teaches all elements except temperature management unit
a processor configured to control a power output of the electronic device based on the
limit value of the reference temperature measurement
and controlling a power output of the electronic device based on the limit value of the reference temperature measurement,
Teaches all except processor.
wherein the temperature management unit is configured to decrease the limit value of
the reference temperature measurement when the local temperature measurement increases
decreasing the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and decreasing the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value
anticipated


Accordingly, as shown above only difference between the invention of claim 1 of the present application and the claim 1 of the parent patent’517 is:
the claimed subject matter is device claim that includes a temperature management unit and a processor.
However, US 20140163765 A1 to Jain teaches missing elements (see figs. 1, 4 and para. [0041]) as shown below under art rejection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jain and claim 1 of the parent patent’517 because they both related to changing limit value of the reference temperature for an electronic device and (2) modify the claim 1 of the parent patent’157 to use a temperature management unit and a processor. Jain teaches missing details for claim 1 of the parent patent’517 about what other additional hardware/structural elements (processor and temperature management unit) required to implement the method steps.

Regarding claim 2, the claim 2 of the patent’517 in view of Jain teaches he electronic device of claim 1, wherein the reference spot is affected by the local temperature measurement of the local spot (Patent’517, claim 2).
Regarding claim 3,  claim 1 of Patent’517 in view of Jain teaches herein the processor is configured to control the power output of the electronic device by comparing the reference temperature measurement and the limit value of the reference temperature measurement to perform a dynamic voltage and frequency scaling (DVFS) operation based on the comparison result (Jain, [0038-0039]).
Regarding claim 4, the claim 4 of the Patent’517 in view of Jain teaches The electronic device of claim 1, wherein the temperature management unit is configured to: set a boundary value of the local temperature measurement; and control a change of the limit value of the reference temperature measurement based on the local temperature measurement and the boundary value (Patent’517, Claim 4).
Regarding claim 6, the claim 1 of the Patent’517 in view of Jain teaches he electronic device of claim 4, wherein the temperature management unit is configured to: compare the local temperature measurement and the boundary value; decrease the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and decrease the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value (Patent’517, claim 1).

Regarding claim 7, the claim 5 of the Patent’517 in view of Jain teaches The electronic device of claim 1, wherein the temperature management unit is configured to: set a plurality of temperature sections of the local temperature measurement; and determine sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively (Patent’517, claim 5).
Regarding claim 8, the claim 6 of the Patent’517 in view of Jain teaches The electronic device of claim 7, wherein the sectional values of the limit value of the reference temperature measurement are decreased sequentially as the local temperature measurement increases (Patent’517, claim 6).
Regarding claim 9, the claim 7 of the Patent’517 in view of Jain teaches the electronic device of claim 1, wherein the at least one local temperature sensor comprises: a plurality of temperature sensors configured to provide a plurality of local temperature measurements by measuring temperatures of a plurality of local spots, and wherein the temperature management unit is configured to: adjust the limit value of the reference temperature measurement based on the plurality of local temperature measurements from the plurality of local spots (Patent’517, claim 7).
Regarding claim 10, the claim 8 of the Patent’517 in view of Jain teaches the electronic device of claim 9, wherein the temperature management unit is configured to: determine a maximum local temperature among the plurality of local temperature measurements; and adjust the limit value of the reference temperature measurement based on the maximum local temperature (Patent’517, Claim 8).
Regarding claim 11, the claim 9 of the Patent’517 in view of Jain teaches the electronic device of claim 9, wherein the temperature management unit is configured to: determine an average local temperature corresponding to an average of the plurality of local temperature measurements; and adjust the limit value of the reference temperature measurement based on the average local temperature (Patent’517, claim 9).
Regarding claim 12, the claim 10 of the Patent’517 in view of Jain teaches the electronic device of claim 9, wherein the temperature management unit is configured to: determine a weighted average local temperature measurement corresponding to an average of the plurality of local temperature measurements multiplied by weight values; and adjust the limit value of the reference temperature measurement based on the weighted average local temperature measurements (Patent’517, claim 10).
Regarding claim 13, the claim 10 of the Patent’517 in view of Jain teaches the electronic device of claim 12, wherein the weight values correspond to thermal conductivities between the reference spot and the plurality of local spots (Patent’517, claim 11).
Regarding claim 14, the claim 12 of the Patent’517 in view of Jain teaches the electronic device of claim 1, wherein the processor is configured to: compare the reference temperature measurement and the limit value of the reference temperature measurement to generate a comparison result; and control at least one of an operational voltage and an operational frequency of the electronic device based on the comparison result (Patent’517, Claim 12).

B) Regarding claims 15- 18, these claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13- 16 of U.S. Patent No. US 11119517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because inventions of these claims are anticipated by claims 13- 16 of the Patent’517 respectively.

C) Regarding claims 19- 20, these claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. US 11119517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because inventions of these claims are anticipated by claims 17-18 of the Patent’517 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. [1Jain] (US 20140163765 A1). See MPEP 2112, 2Section III
	
	Regarding claim 1, Jain teaches an electronic device [“portable computing device ("PCD")” shown in figs. 1- 3] comprising: ([001- 0002, 0040]);
	a) at least one local temperature sensor [“one or more internal, on-chip thermal sensors 157A, 157B” for the CPU 110 and/or PMIC 188; applicant’s Fig. 1 shows similar sensors 300 as local temperature sensor in fig. 2] configured to provide a local temperature measurement by measuring a local temperature of a local spot in the electronic device, the local spot corresponding to a hot spot adjacent to a heat source of the electronic device (Fig. 1, [0050, 0054, 0060]);
	b)  a reference temperature sensor [“off-chip thermal sensors 157C”, Fig. 1] configured to provide a reference temperature measurement by measuring a reference temperature [“monitor module 114 may also monitor skin temperature sensors 157C for temperature readings associated with a touch temperature of PCD 100”]  of a reference spot [applicant’s specification shows similar sensor like item 200 of fig. 2 that is closer to surface of the device as reference sensor] in the electronic device, the reference spot being thermally coupled to the local spot ([0045-0046, 0050, 0054], fig. 1);
	c)  a temperature management unit [in fig. 1, item element 114+101, see, “monitor module 114 and TPM module 101 may be one and the same in some embodiments”] configured to change [Step 440, fig. 4, “the TPM module 101 may determine that a temperature threshold, such as a skin temperature threshold, may be adjusted based on an estimation of the ambient temperature of the environment”] a limit value [“a skin temperature threshold”. Here, the skin temperature threshold can limit the subsequent values of the “temperature as measured by sensor 157C”] of the reference temperature measurement directly based on the local temperature measurement [based on teachings of “method 400 for estimating environmental ambient temperature from measurements taken by sensors 157 within the PCD 100 of FIG. 1”, PHOSITA will know that the ambient temperature estimated in S425/430 is directly proportional (CPU temperature goes up so does the ambient temperature) to the measurements of the sensors 157As and 157Bs, when other factors kept constant. Thus, change of the ambient temperature exposed by the PCD is also inherently depended on the change in the temperature of the CPU 110 and/or PMIC 118 and other heat producing elements and measured by sensors 157As and 157Bs. Thus, directly adjusting the “skin temperature threshold” based on “ambient temperature” means based on the local temperature measurement because ambient temperature is directly proportional to the local temperature measurement from 157A and 157B] ([0041, 0082-0088, 0093], Figs. 1-4); and 
	d) a processor [CPU 110 and/or DVFS module 26 of fig. 1] configured to control [“thermal policy may be modified based on the adjusted skin temperature such that at block 450 a thermal management technique for managing the thermal energy produced by one or more processing elements”] a power output of the electronic device based on the limit value of the reference temperature measurement ([0049, 0089]), 
	e) wherein the temperature management unit is configured to decrease [“the skin temperature threshold may be adjusted downward, thereby reducing the amount of thermal energy that may be generated… when the estimated ambient temperature is hotter than a previous estimation”. Here, the main factor that increases the estimated ambient temperature is based on increase in temperature of CPU 110 and PMIC 118 because of performing “increase the processing speed of one or more processing components within PCD 100” in block 445] the limit value of the reference temperature measurement when the local temperature measurement [“ambient temperature is hotter” means CPU temperature also hotter at least in some situation] increases ([0037, 0088-0089]).
	In summary, Jain teaches estimating ambient temperature of a portable computing device (PCD) based on the measurements from the local temperature sensors [on-chip thermal sensors 157A, 157B] and reference temperature sensor [“off-chip thermal sensors 157C”] and using the estimated ambient temperature to change/adjust the limit value [“skin temperature threshold”] of the reference temperature, wherein the estimated  ambient temperature is directly proportional to measurements obtained from local temperature sensors 157As and 157Bs([0054], Figs. 1- 4). As such, Jain can be said to disclose temperature management unit configured to change/decrease a limit value [block 440 of Fig. 4] of the reference temperature measurement directly when the local temperature measurement changes/increases after operating the device for some time.
	Regarding claim 15, the rejection of claim 1 is incorporated. Thus, in summary, Jain further teaches a method of dynamic thermal management of a portable electronic device comprising: (Figs. 4- 5);
	 providing a local temperature measurement by measuring a temperature of a hot spot adjacent to a heat source of the portable electronic device ([0050, 0085], sensing the values of the on-chip sensors 157A and 157B as part of “temperature readings may be taken from various temperature sensors 157”); 
	providing a reference temperature measurement by measuring a temperature of a housing case of the portable electronic device using a sensor on the housing case, the housing case being thermally coupled to the hot spot ([0050, 0063, 0085], reading the values of the off-chip sensors 157C);
	 changing [“the skin temperature threshold (or other temperature threshold) is adjusted based on the LUT 25 query”] a limit value [“skin temperature threshold”] of the reference temperature measurement directly based on the local temperature measurement [“estimated ambient temperature” is used to adjust the “temperature threshold”, however, the ambient temperature faced by the PCD inherently depends on the temperature of the sensors 157A and 157B as when other factors are constant as can be appreciated by PHOSITA] ([0082-0088]); and
	 controlling a power level of the portable electronic device based on the limit value of the reference temperature measurement ([0088- 0089]),
	 wherein changing the limit value of the reference temperature measurement comprises decreasing [“Similarly, the skin temperature threshold may be adjusted downward, thereby reducing the amount of thermal energy that may be generated by one or more processing components, when the estimated ambient temperature is hotter than a previous estimation.”] the limit value of the reference temperature measurement when the local temperature measurement increases ([0088- 0089]).

	Regarding claim 19, the rejection of claim 1 is incorporated. Thus, in summary, Jain further teaches a temperature management circuit [IC 102 of Figs. 1-3] of an electronic device, comprising: 
	a local temperature sensor [items 157A or 157B] configured to provide a local temperature measurement by measuring a temperature of a local spot in the electronic device, wherein the local temperature sensor is as an on-chip [“readings taken by on chip temperature sensors 157A, 157B”] temperature sensor that is integrated in a semiconductor die in which a circuit corresponding to a heat source of the electronic device is integrated and wherein the local spot corresponds to a hot spot adjacent to the heat source of the electronic device (Figs. 1- 3, [0050]); 
	a reference temperature sensor [item 157C] configured to provide a reference temperature measurement by measuring a temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot ([0035, 0054], Figs. 1- 3); and 
	a temperature management unit [item 114+ 101] configured to change a limit value [“a skin temperature threshold may be adjusted based on an estimation of the ambient temperature of the environment”] of the reference temperature measurement directly based on the local temperature measurement, wherein the temperature management unit is configured to decrease [“Similarly, the skin temperature threshold may be adjusted downward”] the limit value of the reference temperature measurement when the local temperature measurement increases (Figs. 1-3, [0046, 0082- 0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 3, 9- 10, 12- 15, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. [Jain] (US 20140163765 A1) in view of Ishii et al. [Ishii] (US 20170147017 A1). See MPEP 2112, Section III.
	Regarding claim 1, Jain teaches an electronic device [“portable computing device ("PCD")” shown in figs. 1- 3] comprising: ([001- 0002, 0040]);
	a) at least one local temperature sensor [“one or more internal, on-chip thermal sensors 157A, 157B” for the CPU 110 and/or PMIC 188; applicant’s Fig. 1 shows similar sensors 300 as local temperature sensor in fig. 2] configured to provide a local temperature measurement by measuring a local temperature of a local spot in the electronic device, the local spot corresponding to a hot spot adjacent to a heat source of the electronic device (Fig. 1, [0050, 0054, 0060]);
	b)  a reference temperature sensor [“off-chip thermal sensors 157C”, Fig. 1] configured to provide a reference temperature measurement by measuring a reference temperature [“monitor module 114 may also monitor skin temperature sensors 157C for temperature readings associated with a touch temperature of PCD 100”]  of a reference spot [applicant’s specification shows similar sensor like item 200 of fig. 2 that is closer to surface of the device as reference sensor] in the electronic device, the reference spot being thermally coupled to the local spot ([0045-0046, 0050, 0054], fig. 1);
	c)  a temperature management unit [in fig. 1, items 114+101, see, “monitor module 114 and TPM module 101 may be one and the same in some embodiments”] configured to change [Step 440, fig. 4, “the TPM module 101 may determine that a temperature threshold, such as a skin temperature threshold, may be adjusted based on an estimation of the ambient temperature of the environment”] a limit value [“a skin temperature threshold”. Here, the skin temperature threshold can limit the subsequent values of the “temperature as measured by sensor 157C”] of the reference temperature measurement directly based on the local temperature measurement [“method 400 for estimating environmental ambient temperature from measurements taken by sensors 157 within the PCD 100 of FIG. 1”, PHOSITA can know that the ambient temperature estimated in S425/430 is directly proportional to the measurements of the sensors 157As and 157Bs, when other factors remain constant. Thus, change of the ambient temperature exposed by the PCD can be depended on the change in the temperature of the CPU 110 and/or PMIC 118 and other heat producing elements] ([0041, 0082-0088, 0093], Fig. 4); and 
	d) a processor configured to control [“thermal policy may be modified
based on the adjusted skin temperature such that at block 450 a thermal management technique for managing the thermal energy produced by one or more processing elements”] a power output of the electronic device based on the limit value of the reference temperature measurement ([0049, 0055, 0089]), 
	e) wherein the temperature management unit is configured to decrease [“the skin temperature threshold may be adjusted downward, thereby reducing the amount of thermal energy that may be generated… when the estimated ambient temperature is hotter than a previous estimation”; here, the main culprit to increase the estimated “ambient temperature” is based on increase in temperature of CPU 110 and PMIC 118 because of performing “increase the processing speed of one or more processing components within PCD 100” in block 445] the limit value of the reference temperature measurement when the local temperature measurement increases ([0037, 0088-0089]).
While examiner does not agree, one can argue that the “ambient temperature” of Jain is not inherently/necessarily related to the temperature measurement from the local sensor(s) 157A and 157B. Put differently, one can argue the change (increase/decrease) in “ambient temperature” does not necessarily mean change in local temperature hence may or may not be anticipatory. In such interpretation, examiner relies on the disclosure of Ishii as follows.
Ishii is directed to estimating surface temperature (analogous to Jain’s “ambient temperature”) of the surface of the housing of an electronic device 100 using various temperature sensors (items 122s in fig. 2), wherein the estimated surface temperature is compared with a threshold temperature to control operating level of the components of the electronic device ([0010, 0033-0038, 0057]).  Ishii clearly establishes 
 the “ambient temperature” [“surface temperature”] is directly proportional or contributable [see values of Th1(s) in equation (18)] to the change in temperature of the heat source [“heat sources 13 and 14” in fig. 1 or CPU 111 in fig. 2] of the electronic device when other factors are constant ([0035, 0082,-0083, 0111-0112, 0144]);
a temperature management unit configured to (i) change a limit value [In S26 and S27 “tightening of limits” or “relaxation of limits”] of the reference temperature directly based on the local temperature measurement [temperature contribution from CPU], wherein the change includes decrease [S26 tightening of limits to impose speed of the CPU 111a which also imposes limit on reference/surface temperature] the limit value of the reference temperature measurement when the local temperature measurement increases ([0146-0147]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jain and Ishii because they both related to controlling power output of the electronic device based on reference/skin temperature and (2) have the system of Jain to change a limit value [“skin temperature threshold”] of the reference temperature measurement directly based on the local temperature measurement including decrease the limit value of the reference temperature measurement when the local temperature measurement increases for some time. Doing so unexpected change in temperature at local spot (CPU) can be reflected/detected (in the ambient temperature value) at the surface of the device so that this change can be considered while adjusting the limit value based on the estimated “ambient temperature” thereby increasing the reliability of “ambient temperature” estimation. Furthermore, Ishii teaches missing details (of Steps 425 and 430 in Jain) for Jain about how to estimate “ambient temperature” of the PCD at its surface by considering change in temperature at various heat producing sources of the electronic device (Ishii, [0004, 0144]). As such, Jain in view of Ishii teaches each of the limitations of the claim and render invention thereof obvious to PHOSITA.

Regarding claim 2, Jain in view of Ishii further teaches The electronic device of claim 1, wherein the reference spot is affected by the local temperature measurement of the local spot (Fig. 1 of Jain and [0065 of Ishii).
Regarding claim 3, Jain in view of Ishii further teaches The electronic device of claim 1, wherein the processor is configured to control the power output of the electronic device by comparing [the definition of the “skin temperature threshold” is to compare with the skin temperature as can be clear to PHOSITA, see Ishii para. 004, “when the surface temperature exceeds a threshold… decreasing the operation speed”] of the reference temperature measurement and the limit value of the reference temperature measurement to perform a dynamic voltage and frequency scaling (DVFS) operation based on the comparison result (Jain, [0038-0039]).

Regarding claim 9, Jain in view of Ishii further teaches the electronic device of claim 1, wherein the at least one local temperature sensor comprises: a plurality of temperature sensors [Fig. 1, 157A, 157B in Jain or sensors 15, 16 of Ishii] configured to provide a plurality of local temperature measurements by measuring temperatures of a plurality of local spots, and wherein the temperature management unit is configured to:
 adjust [adjusting the “skin temperature threshold” based on the “ambient temperature” means adjusting the skin temperature threshold based on the temperature of the CPU and PMIC since their temperature directly impacts estimated value of “ambient temperature”] the limit value of the reference temperature measurement based on the plurality of local temperature measurements from the plurality of local spots (Jain, Fig. 1, 4, [0037] & Ishii, Fig. 1).

Regarding claim 10, Jain in view of Ishii further teaches the electronic device of claim 9, wherein the temperature management unit is configured to: determine a maximum local temperature among the plurality of local temperature measurements; and adjust the limit value of the reference temperature measurement based on the maximum local temperature (The monitor module 114 is collecting the temperature values of each of the sensors 157s (in para. 0085) and is able to compare which one is higher. So, the higher temperature will cause to increase in “ambient temperature” of block 430 hence the change in skin temperature threshold in block 435, also see para. 0043 of Ishii).

Regarding claim 12, Jain in view of Ishii further teaches the electronic device of claim 9, wherein the temperature management unit is configured to: determine a weighted average local temperature measurement corresponding to an average of the plurality of local temperature measurements [temperature measurements from CPU, charging circuit and power amplifier] multiplied by weight values [Hij like H12(s) and H32(s) in S domain or hs in time domain] (Ishii, Fig. 6, [0078]); and
 adjust [block 440 of Jain and/or Fig. 18 of Ishii] the limit value of the reference temperature measurement based on the weighted average local temperature measurements [using of the estimated surface/ambient temperature to adjust skin temperature threshold] (Jain, [0089] & Ishii, Fig. 18, S26 & S28).

Regarding claim 13, Jain in view of Ishii further teaches the electronic device of claim 12, wherein the weight values correspond to thermal conductivities [“different materials” will have different conductivities] between the reference spot and the plurality of local spots (Ishii, [0079, 0082]).
Regarding claim 14, Jain in view of Ishii further teaches the electronic device of claim 1, wherein the processor is configured to: compare [the use of “the skin temperature threshold” is to compare with “skin temperature”] the reference temperature measurement and the limit value of the reference temperature measurement to generate a comparison result, and control at least one of an operational voltage and an operational frequency of the electronic device based on the comparison result (Jain, [0029, 0088- 0089]).

Regarding claims 15 & 19, the 102-rejection based on Jain outlined above is incorporated. Furthermore, as discussed above in claim 1, even if one were to interpret Jain not to anticipate inventions of these claims because the “ambient temperature” may not necessarily depend on “local temperature measurement”, examiner relies on disclosure of Ishii as in 103 rejection of claim 1. As such the inventions of claims 15 & 19 are obvious based on the disclosure of Jain in view of Ishii.

Regarding claim 18, Jain in view of Ishii further teaches invention of this claim for the similar reasons set forth above in claim 9.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Ishii, and further in view of Wang et al. [Wang, cited in IDS dated 09/13/20221] (US 20170111988 A1).
Regarding claim 11, Jain in view of Ishii teaches of the electronic device of claim 9, wherein the temperature management unit is configured to: obtain the plurality of local temperature measurements [the Monitor module 114 reading temperature from sensors 157A and 157B] and adjust the limit value [adjust “the skin temperature threshold” by determining “ambient temperature” using the local temperature measurements] of the reference temperature measurement based on the obtained local temperature measurements as outlined above in 103 rejection of claim 1.
However, Jain in view of Ishii is silent about stating determining an average to these pluralities of temperature measurements and using the average of the local measurements to adjust the limit value of the reference temperature measurement. Put differently, Jain in view of Ishii teaches all elements of this claim except “average local temperature”.
Wang is directed to thermal control in an electronic device by monitoring temperature from pluralities of on-chip local sensors (Fig. 3, [0017- 0018). Specifically, Wang teaches an electronic device comprising a plurality of temperature sensors [“more on-chip thermal sensors” like item 302] configured to provide a plurality of local temperature measurements by measuring temperatures of a plurality of local spots ([0020]); and 
determine an average [“second temperature signal TS2 may be calculated by performing moving average on the first temperature signal so as to obtain more stable temperature values”, here the average of the TS1 is average of measurements of “on chip thermal sensors”] local temperature corresponding to an average of the plurality of local temperature measurements ([0020]); and
 adjust the limit value [“the target temperature value TTJ of the integrated circuit 230” is also limiting value of the component 250 as well in addition to limiting value of IC 230 because the change in TTJ causes change in the temperature of the component 250 since components 230 and 250 are thermally coupled] of the reference temperature measurement based on the average local temperature ([0019], Figs. 2- 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang and Jain in view of Ishii because they both are related to thermal control in an portable device based on measurements of on-chip temperature sensors and (2) modify the system of Jain in view of Ishii to determine an average of temperature measurement values used from the sensors 157As and 157Bs to estimate ambient temperature and use this to adjust the skin temperature threshold. Determining average of the on-chip sensors 157A and 157B can be used as another alternative/backup means to estimate ambient temperature (analogous to TS2 of Wang) as suggested by Wang.

Claim(s) 4 -5 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Ishii, and further in view of Beard (US 20050268133 A1). The combination of Jain, Ishii, and Beard is referred as JIB hereinafter.

Regarding claim 4, Jain in view of Ishii teaches the method of claim 15, wherein changing the limit value of the reference temperature measurement further comprises:

controlling a change of the limit value of the reference temperature measurement based on the local temperature measurement 
Jain in view of Ishii further teaches of adjusting the limit value (“skin temperature threshold” in 440) before adjusting the power level (see, Jain Fig. 4, S440-450).  Hence, while Jain in view of Ishii teaches of adjusting skin temperature threshold and using it to change power/performance level based on change in local temperature, it still does not teach setting boundary value of the local temperature measurements and using them to change the performance level as claimed and shown with strikethrough emphasis.
Beard is directed to a portable computing device configured to dynamically adjusting its performance (voltage or frequency) based on the sensed temperature [“temperature sensor that provides signals indicative of the temperature of the processor”] to optimize performance while avoiding heat related failures (Abstract, [0009, 0038], Figs. 1A- 1B). Specifically, Beard teaches an electronic device configured to:
set a boundary value [“a threshold” used to compare the temperature in S608] of the local temperature measurement ([0068]); and
control [“the operating capacity of the computing device.”] a power output of the electronic device based on the local temperature measurement [“temperature sensor 13 is used to sense the temperature of the CPU 11 and/or other circuitry contained in the processing unit 10”] and the boundary value and the boundary value ([0038, 0045, 0048, 0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Beard and Jain in view of Ishii because they both related to adjusting performance of a portable computing device based on the sensed local temperature measurement and (2) modify the temperature management unit (of Jain in view of Ishii) to set a boundary value of the local temperature measurement and control a change of the limit value of the reference temperature measurement based on the local temperature measurement and the boundary value as suggested by Beard. Doing so would allow the device of Jain in view of Ishii to not only optimize the operation of the device but also helps avoid heat related failures due to CPU’s temperature crossing the allowable/boundary value. Since in the system of Jain adjusting/control of power output of the electronic device happens only after changing of a limit value of the reference temperature measurement (as shown in fig. 4 and stated above), when power is adjusted based on temperature of CPU crossing threshold in Beard means, change of the limit value of the reference temperature measurement (in combined teachings of Jain, Ishii, and Beard) is also already have changed based on the local temperature measurement exceeding the boundary value of the local temperature. Accordingly, the combination of references (not individually) teaches each and every elements of the claim and render invention of this claim obvious to PHOSITA.

Regarding claim 5, JMB further teaches the electronic device of claim 4, wherein the temperature management unit is configured to: 
compare the local temperature measurement and the boundary value [threshold exceeded check] (Beard, Fig. 6, Step 608); 
maintain the limit value of the reference temperature measurement to be constant regardless of the local temperature measurement when the local temperature measurement is lower than the boundary value (Beard, [0045], Fig. 6, return to Step 602 from step 608 when No is determined); and decrease [“CPU 51 is at a high end of the operating range, the clocking frequency is lowered” means skin threshold is reduced in combination with Jain and Ishii] the limit value of the reference temperature measurement as the local temperature measurement increases when the local temperature measurement surpasses [Yes in S708] the boundary value (Jain Fig. 4 & Beard, Fig. 6).

Regarding claim 16, JIB teaches/suggests invention of this claim for the similar reasons set forth in claim 4. 

Claim(s) 7- 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Ishii, and further in view of Merrikh et al. [Merrikh, cited in IDS dated 09/13/2021] (US 20160266629 A1). The combination of Jain, Ishii, and Merrikh is referred as JIM hereinafter.
Regarding claim  7, Jain in view of Ishii further teaches the electronic device of claim 1, wherein the temperature management unit is configured to: set a plurality of temperature sections [“calculate the surface temperature of a plurality of locations”] of the local temperature measurement (Ishii, [0043]). 
Jain in view of Ishii fails to teach determine sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively.
Merrikh is directed to adjusting maximum skin temperature threshold of a device based on a device state and adjusting the power based on the skin temperature threshold (Abstract). Specifically, Merrikh teaches an electronic device comprising pluralities of temperature sensors and pluralities of sections [“separate skin temperature thresholds are implemented for the casing 145 and the display 135”] of the device, wherein the temperature management unit is configured to: set a plurality of temperature sections of the local temperature measurement; and determine sectional values [“different thresholds for different locations”] of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively (Fig. 1, 5, [0063- 0064, 0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Merrikh and Jain in view of Ishii because they both are related to adjusting skin temperature limit/threshold for an electronic device and (2) modify the system of Jain in view of Ishii  to set plurality of temperature sections of the local temperature measurement and determine sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively as in Merrikh. Doing so the skin temperature limit for the same device can be varied based on how user use the device thereby allowing to operate the computing element(s) that produce(s) heat with higher performance in the section/location that has lowest touch interactivity metric ([0068-0069]).

Regarding claim 8, JIM further teaches the electronic device of claim 7, wherein the sectional values of the limit value of the reference temperature measurement are decreased sequentially as the local temperature measurement increases (Merrikh, [0069]).
Regarding claim 17, Jain in view of Ishii further teaches the method of claim 15, wherein changing the limit value of the reference temperature measurement further comprises setting a plurality of temperature sections of the local temperature measurement (Ishii, [0043]). Jain further teaches the sectional values of the limit values [“skin temperature thresholds”] of the reference temperature measurement are decreased sequentially as the local temperature measurement increases (Fig. 4, [0049, 0087-0088]).
Jain in view of Ishii may not teach determining sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively
Merrikh is directed to adjusting maximum skin temperature threshold of a device based on a device state and adjusting the power based on the skin temperature threshold (Abstract). Specifically, Merrikh teaches an electronic device comprising pluralities of temperature sensors and pluralities of sections [“separate skin temperature thresholds are implemented for the casing 145 and the display 135”] of the device, wherein the temperature management unit is configured to: set a plurality of temperature sections of the local temperature measurement; and determine sectional values [“different thresholds for different locations”] of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively, such that the sectional values of the limit value of the reference temperature measurement are decreased sequentially as the local temperature measurement increases (Fig. 1, 5, [0063- 0064, 0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Merrikh and Jain in view of Ishii because they both are related to adjusting skin temperature limit/threshold for an electronic device and (2) modify the system of Jain in view of Ishii  to set plurality of temperature sections of the local temperature measurement and determine sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively as in Merrikh. Doing so the skin temperature limit for the same device can be varied based on how user use the device thereby allowing to operate the computing element(s) that produce(s) heat with higher performance in the section/location that has lowest touch interactivity metric ([0068-0069]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Ishii, and further in view of Kim (US 20070092035 A1).
Regarding 20, Jain in view of Ishii may not teach the reference temperature sensor is implemented as a non-contact temperature sensor.
However, Kim cures this deficiency of Jain in view of Ishii. Specifically, Kim teaches an electronic device [“mobile communication terminal 100”] comprising a reference temperature sensor [“temperature sensor 10 detects an ambient temperature of a mobile communication terminal 100”] configured to provide a reference temperature measurement by measuring a temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot, wherein the reference  temperature sensor is implemented as a non-contact [“temperature sensor 10 is classified into a tactile temperature sensor or a non-contact temperature sensor”] temperature sensor ([0027-0028, 0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kim and Jain in view of Ishii because they both are related to determining ambient temperature on the surface of a portable electronic device and (2) modify the device of Jain in view of Ishii to incorporate a non-contact type of temperature sensor to measure the redundantly skin temperature as in Kim. 
Doing so the estimated “ambient temperature” of Jain in view of Ishii can be compared with the temperature measured by the non-contact type sensor to determine whether the estimated “ambient temperature” is obviously incorrect or not. Furthermore, Kim teaches an alternative/redundant/backup solution for Jain in view of Ishii about how (using contactless temperature sensor) to solve the problem of unable to directly measure the surface temperature near the housing surface (Ishii, [0004]).

Allowable Subject Matter
Claim  6 would be allowable if rewritten to overcome the rejection(s) under Non-Statutory Double Patenting , set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, invention of claim 6 is novel and non-obvious over the prior arts of the record when considering with remaining limitations of the claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) Cunningham et al. (US10037258B2) teaches a portable device (PCD) “dynamically adjust performance level floors in view of a temperature reading” (Abstract, claim 1, Fig. 4, Step 425).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Reference of the record, cited in IDS filed 09/13/2021 and applied to parent patent’ US 11119517 B2).
        2 A rejection under 35 U.S.C. 102 and 103 can be made when the prior art product seems to be identification except that the prior art is silent as to an inherent characteristic.